ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
SSI Technology, Inc.                          )      ASBCA No. 593 79
                                              )
Under Contract No. W56HZV-12-C-0058           )

APPEARANCES FOR THE APPELLANT:                       George W. Ash, Esq.
                                                     Erin L. Toomey, Esq.
                                                      Foley & Lardner LLP
                                                      Detroit, MI

APPEARANCES FOR THE GOVERNMENT:                      Raymond M. Saunders, Esq.
                                                      Army Chief Trial Attorney
                                                     MAJ Jamal A. Rhinehardt, JA
                                                      Trial Attorney

                                ORDER OF DISMISSAL

        Appellant appealed from a 3 April 2014 contracting officer's letter purporting to
be a final decision and the Board docketed the appeal as ASBCA No. 59379. By letter
dated 10 July 2014, appellant requested to withdraw its appeal, stating that it had received
notice from the government that the 3 April 2014 letter had been retracted and
withdrawn, rendering the appeal moot. Appellant further represented that government
counsel does not object to appellant's withdrawal of its appeal. Accordingly, this appeal
is dismissed without prejudice.

       Dated: 15 July 2014



                                              ~~  Administrative Judge
                                                  Vice Chairman
                                                  Armed Services Board
                                                  of Contract Appeals
        I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59379, Appeal of SSI Technology,
Inc., rendered in conformance with the Board's Charter.

       Dated:



                                                  JEFFREYD. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals




                                             2